Citation Nr: 0722217	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for anxiety disorder 
and insomnia, secondary to tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred during service or 
until many years after separation from service, and it is not 
related to in-service noise exposure.  

2.  Tinnitus was not incurred during service, and it is not 
related to in-service noise exposure.  

3.  Anxiety and insomnia were first manifested many years 
after service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).




3.  The criteria for service connection for anxiety disorder 
and insomnia secondary to tinnitus have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April and May 2004, the agency of original jurisdiction 
(AOJ) sent letters to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the veteran was not provided with notice of the 
effective date and disability rating regulations, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing. 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for an organic disease of the nervous system, 
such as high frequency sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006); Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

The veteran's service medical records could not be obtained, 
but the veteran has stated that he did not receive treatment 
for tinnitus or bilateral hearing loss during service.  See 
July 2004 VA Memorandum (detailing attempts to locate service 
medical records); November 2005 Travel Board hearing 
transcript.  An October 1953 separation exam record is 
associated with the claims file, however, and the separation 
exam record reports normal findings for the "ears-general" 
and 15/15 on both the spoken and whispered voice tests.  

The first record of a complaint of a hearing disorder is 
found in a February 1995 private medical record, which 
reports treatment for cold symptoms, stopped ears, and 
ringing ears.  See February 1995 Shea Clinic treatment 
record.  The veteran was noted to have bilateral mild high 
frequency hearing loss, and he was assessed with viral upper 
respiratory infection and tinnitus secondary to the upper 
respiratory infection.  Id.  A March 1995 Shea Clinic record 
indicates that the veteran reported chronic ringing in the 
ears, and the veteran was diagnosed with tinnitus and 
sensorineural hearing loss in April 1995.  See March and 
April 1995 Shea Clinic records.  An April 1995 record notes 
the veteran's history of noise exposure from teaching, 
working in a factory, and serving in the Army.  See April 
1995 Shea Clinic record.  The veteran was also noted to have 
anxiety and insomnia in March 1995, and subsequent treatment 
records report findings of tinnitus, hearing loss, and 
anxiety.  See Shea Clinic records.

The veteran has not argued that he developed chronic hearing 
loss or tinnitus (or anxiety) during service, or even before 
the early 1990s.  See, e.g., November 2005 Travel Board 
hearing.  Instead, he argues that the current hearing loss 
and tinnitus developed as a result of noise exposure in 
service.  At his Travel Board hearing, the veteran testified 
that he did not wear ear protection in service and he had to 
shoot at the firing range, which would temporarily cause his 
ears to ring, and 2 to 3 days a week he worked on or near the 
runways while jet planes were taking off.  

Although the Board finds that the veteran is credible and 
accepts his history of noise exposure in service, service 
connection for hearing loss and tinnitus must be denied.  The 
veteran was not diagnosed or treated for tinnitus or a 
hearing disability until 1995, over 40 years after separation 
from service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Additionally, the evidence of record does not contain a 
competent medical opinion linking the veteran's current 
hearing disabilities to service.  Although the veteran has 
asserted that such a link exists, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  The veteran has submitted a statement from a 
private doctor which states that the veteran has a history of 
loud noise exposure during service, after which he developed 
a significant to moderate severe hearing loss with constant 
tinnitus.  See December 2005 Shearer statement.  This 
statement does not include an opinion that the in-service 
noise exposure caused the hearing loss or tinnitus, but 
merely that the noise exposure preceded the development of 
the hearing disabilities.  Because no conclusion was drawn, 
and no nexus opinion was provided, this statement is not 
competent medical evidence of a link between service and the 
current hearing loss and tinnitus.  

Based on the length of time between separation and the 
initial diagnosis/treatment and the lack of competent medical 
evidence of a nexus, service connection must be denied for 
tinnitus and hearing loss.  

The veteran also seeks service connection for an anxiety 
disorder and insomnia secondary to tinnitus.  It is not 
argued, and there is no evidence to suggest, that these began 
in service.  Service connection may be granted for a 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  The 
evidence of record reports assessments of anxiety disorder 
and insomnia many years after service.  As service connection 
for tinnitus is denied herein, service connection for an 
anxiety disorder and insomnia secondary to tinnitus must also 
be denied.  





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an anxiety disorder and insomnia 
secondary to tinnitus is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


